Citation Nr: 1128036	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-45 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for bilateral hearing loss disability, evaluated as noncompensable from November 2006.  The claims folder contains an April 2009 VA examination report. 

The claims file also contains a November 2009 VA audiogram which reflects a worsening (decrease in average hearing acuity) in the right ear, and an improvement (increase in average hearing acuity) in the left ear, since the April 2009 VA examination.  The speech recognition score also reflects a worsening in the left ear and improvement in the right ear.

The claims file also includes a private audiology report which does not contain a name of the patient.  The Veteran avers that it is his audiogram from March 2010, and there is no evidence of record to dispute this.  The audiologist did not provide specific numerical readings at the different threshold levels.  The Board has interpreted the audiogram as reflecting a worsening (decrease in average hearing acuity) in the right ear, and an improvement (increase in average hearing acuity) in the left ear since the April 2009 examination.  An April 2010 VA examination report reflects that the Veteran had excessive cerumen in the right ear canal.  

In his VA form 9, received by VA in November 2010, the Veteran requested a new examination as he believed that his hearing acuity has deteriorated.  The Veteran is competent to testify that he has had an increase in difficulty with hearing since his last VA hearing examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination.  As noted above, the March 2010 private examination audiogram is in graphic form.  While the Board is able to interpret audiograms which are presented in graphic rather than numerical form, it would be helpful if the VA examiner also interpreted them.  In addition, the VA examination report should include a description of the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  Schedule the Veteran for a VA examination to determine the extent of his service-connected bilateral hearing loss disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition to dictating objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss disability.  If possible, the examiner should also provide a numeric interpretation of the March 2010 private audiology report associated with the claims file.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



